Citation Nr: 1745488	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  05-15 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

R.M.K., Counsel











INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

A claim for entitlement to a TDIU is part of an increased rating issue when such claim is raised by the record, and the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board took jurisdiction over the issue of TDIU in a prior January 2012 decision and remand.  When this case was previously before the Board in December 2016, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Board notes that the Veteran was previously represented in this appeal by American Veterans (AMVETS).  However, in August 2017 AMVETS withdrew its representation; the Veteran has not since appointed a new representative.

The claim has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  These records were reviewed in connection with the decision below to ensure thorough analysis of the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a) (2) (West 2014).


FINDING OF FACT

The evidence of record does not show that the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment consistent with his level of education and work history.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a) (1), 4.15 (2016).  In Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.

The determination as to whether a total disability rating is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32   (1991).  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether his or her service-connected disabilities, alone, are of sufficient severity to produce unemployability.  Neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  Although VA must give full consideration, per 38 C.F.R. § 4.15 , to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

In deciding whether a TDIU may be awarded on a schedular basis, an adjudicator must first evaluate the severity of the Veteran's service-connected disabilities.  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In this case, the Veteran meets the threshold requirements for TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran is currently service-connected for posttraumatic stress disorder (PTSD), at 50 percent disabling; residuals of gunshot wound (GSW) through and through, left thigh, at 30 percent disabling; coronary artery disease (CAD), at 60 percent disabling; scars, status-post GSW, left thigh, 0 percent disabling; Non-Hodgkin's lymphoma, at 0 percent disabling; chronic fatigue syndrome, at 0 percent disabling; scars, residuals of coronary artery bypass surgery, at 0 percent disabling; left neck scar disfigurement, at 10 percent disabling; painful left neck scar, at 10 percent disabling; and left axilla scar, at 0 percent disabling.  The Veteran's combined rating is 90 percent.

Accordingly, the only remaining question is whether the Veteran's service-connected disabilities preclude gainful employment. 

The Veteran stated in his October 2015 application for a TDIU that he last worked as a minister and had a high school education.

At a February 2010 VA examination, the Veteran indicated that he could only work two hours a day due to fatigue.  At an October 2010 VA examination the Veteran essentially asserted that he had missed 32 weeks of work the prior 12 months due to fatigue and depression.  In the results of an April 2013 VA heart examination, the examiner indicated that the Veteran's CAD had no functional impact on his ability to work and "no physical activity that causes any symptoms".  However, the Board noted in its prior remand that the Veteran's interview-based metabolic equivalent test (MET) test reflected an estimated METs level was less than three to five METs.  This METs level was found to be consistent with activities such as brisk walking. 

In November 2015 VA examinations, examiners indicated that the Veteran's scar(s) (regardless of location) and muscle injury (ies) did not impact his ability to work. 

In response to the Board's December 2016 remand, the Veteran was afforded VA examinations in May 2017 in which it was noted that he could drive independently, perform personal care, follow verbal instructions, and use a telephone, calendar, and calculator.  His METs level was consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 mph).  The Veteran reported that he could not shop, walk more than short distances, carry objects, or persist at a physical task.  The VA examiner stated that the Veteran's heart condition, scars, hematologic or lymphatic condition(s), muscle injury(ies), and chronic fatigue syndrome did not impact his ability to work; the Veteran could be gainfully employed in a sedentary position that required only limited upper extremity function.

As noted above, the Veteran's service-connected disabilities limit his occupational functioning.  These reports show that the Veteran has difficulty shopping, walking more than short distances, carrying objects, or persisting at a physical task; however, the reports do not suggest that the Veteran's occupational limitations preclude him from all forms of employment, including sedentary employment. 

Additionally, given the Veteran's level of education and work history as a minister, the Board concludes that the evidence of record does not support a finding that the Veteran is precluded from all forms of employment to include sedentary-type employment as a result of his service-connected disabilities. 

As the weight of the evidence does not demonstrate that the Veteran's service-connected disabilities preclude substantially gainful employment, the criteria for a TDIU are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

A TDIU is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


